DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive. Applicant argues that the combination Holmqvist in view of Ambrose fails to disclose the claimed invention because the rejection relies on hindsight reasoning, the modification would interfere with Holmqvist’s intended use of removing a variety of different needle shields, the modification would render a second set of gripping members of Holmqvist obsolete, and modification of the connection between the interpreted cover and the connector of Holmqvist would be a complete and substantial reconstruction of the feature that uses the present disclosure as a blueprint. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the modification interfering with Holmqvist’s intended use of removing a variety of different needle shields, Holmqvist discloses that the “design of radial flexing action” of the first set of gripping features (which are being modified to be simply substituted with the interpreted snaps of Ambrose) is what allows a rigid needle shield to be retained within the remover body 12 (¶0018), which is interpreted as the cover. However, the spaced projecting teeth 34 of Ambrose, interpreted as the at least one snap, are arranged to flex to move distally toward the rim of the needle shield 25 and must therefore expand wide enough to move past the top sill of the needle shield before moving back to the position that forms a width smaller than the top sill width in the closed position shown in Fig. 2. The arrangement of the distal gripping members 18 of Holmqvist and the arrangement of the spaced projecting teeth 34 of Ambrose both rely on distal elements that have radial flexing action to accommodate a rigid needle shield 
Regarding how the modification would render a second set of gripping members of Holmqvist obsolete, Holmqvist discloses that the second set of gripping members 26 are “capable of gripping a flexible needle shield” (¶0018). In contrast, as detailed above, the distal first gripping members 18 of Holmqvist (and therefore the modified “snaps” 34 of Ambrose) are arranged to retain a rigid needle shield. As a result, the modification in view of Ambrose not only retains the functionality of the first gripping members to grip a rigid needle shield but also retains the functionality of the second gripping members to grip a flexible needle shield, allowing Holmqvist to retain its functionality. 
Regarding how modification of the connection between the interpreted cover and the connector of Holmqvist would be a complete and substantial reconstruction of the feature that uses the present disclosure as a blueprint, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the case of the connection feature between the interpreted cover (remover body 12) and the interpreted connector (lid piece 40), the connection feature of a ledge 34 and a groove 36 serve to keep the two elements (12, 40) connected together to work as one unit. The modification made in the previous office action requires two steps to establish how (a) providing a plurality of connection elements rather than one connection element around the circumference of the connector (40) is known in the art, as taught by the connection element between lid piece 40 and cap 14 in Holmqvist, and (b) providing connection elements in the form of cantilevered projections is known in the art, as taught by the cantilevered projections (projecting teeth 34) of Ambrose. All three connection configurations (the ledge/groove connection and plurality of projections of Holmqvist and the projecting teeth of Ambrose) perform the same function of keeping two elements together during 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41-52 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Holmqvist et al (US 2014/0343503) in view of Ambrose et al (US 4636201).
Regarding claim 41, Holmqvist discloses:
A device (10) for removing a needle cap (52; Fig. 5a), the needle cap (52) shielding a needle (50; Fig. 4) of an injector system (¶0056 – the medicament delivery device is the injector system with needle 50), said device (10) comprising: a cover (12; Fig. 2) comprising an elongated hollow body (¶0056 – the body of cover 12 holds the needle cap 52) having a distal end (see Image 1 below) sized and shaped to at least partially envelop the needle cap (Fig. 5b; ¶0056 – the body of cover 12 holds the needle cap 52); said elongated hollow body (12) defining a proximal portion (Image 1), a distal portion (Image 1) opposite said proximal portion along a longitudinal axis (Image 1), and a substantially cylindrical passage extending therethrough from said proximal portion to said distal portion (Fig. 2), and a connector (40) configured to receive said proximal portion of said elongated hollow body (12), said connector (40) defining an annular wall (38; Fig. 3) extending along said longitudinal axis, and wherein said cover (12) extends further distally than an entirety of said connector (40) (Fig. 1).  
Image 1. Annotated portion of Fig. 2

    PNG
    media_image1.png
    220
    404
    media_image1.png
    Greyscale

Holmqvist further discloses the distal portion comprising “snaps” in the form of gripping members (18; Fig. 1; ¶0051), where the elongated hollow body (12) has a closed configuration (Fig. 4) defined by the snaps (18) defining a width smaller than a width of a top sill of the needle cap (52) (Fig. 4; ¶0055 – the snaps 18 are as extended as possible before the needle cap 52 is pushed into the body 12 and define a diameter smaller than the cap 52) and an open configuration (Fig. 5b) defined by the at least one snap having a width wide enough to fit at least the width of said top sill (Fig. 5b; ¶0058 – the snaps 18 are pushed so that the opening is wide enough to accommodate the largest radius of the needle cap 52, which is the same width of the top sill of the cap 52) and the elongated hollow body (12) envelopes a lower portion of said needle cap (Fig. 5b). Holmqvist is silent regarding the snaps overhanging the top sill of the needle cap. Instead, the cap remover of Holmqvist removes the needle cap (52) using a frictional engagement with the snaps (18) (¶0058). However, Ambrose teaches a needle cap removal device (30; Fig. 1) that removes a needle cap (25) to expose a needle (14) of an injection device (10) which uses an obstructive snap (34) with a lip (35) that hangs over a top sill (28) of the needle cap (25) in order to ensure the cap is properly gripped without accidentally releasing the needle cap during cap removal (Col. 3:1-13). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the elongated hollow body of Holmqvist to incorporate snaps that hang over a top sill of a needle cap in order to provide a structure that uses an obstructive engagement instead of a frictional engagement to ensure secure removal of a needle cap. In addition, such a modification would be the result of a simple substitution of one known element (a frictional engagement as taught by Holmqvist) for another known element (an obstructive engagement as taught by Ambrose) to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
Holmqvist further discloses the cover (12) being secured to the connector (40) around the circumference of the two pieces via a ledge (34) and groove (36) connection (¶0054), located at the proximal portion of the elongated hollow body (12). Holmqvist is silent regarding this connection being in the form of multiple fasteners that define cantilever projections and can snap outward. However, Holmqvist teaches a different connection between two elements, specifically a connection between the lid piece (40), interpreted as the connector, and an outer cap (14). This second connection is in the form of a set of protrusions (44; Fig. 3) arranged at circumferentially spaced-apart positions that snap out to engage different circumferential portions of a cut-out (46; Fig. 2) of the outer cap (14) (¶0054). It would have been obvious to one of ordinary skill in the art to modify the connection between the connector and cover of Holmqvist to be in the form of multiple fasteners of the cover at circumferentially spaced-apart positions configured to snap outwards to engage different circumferential portions of the connector as taught by the connection between the connector and an outer cap of Holmqvist. In addition, such a modification would be the result of a simple substitution of one known element (a ledge and groove engagement between elements 12 and 40) for another known element (a protrusion and groove engagement between elements 40 and 14) to obtain predictable results (coupling two coaxial sleeves to one another). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
Holmqvist is silent regarding the fasteners (44) defining cantilevered projections. However, Ambrose teaches connecting two elements, a needle cap (25; Fig. 1) and a cap remover (30), using cantilevered projections (34; Fig. 5) to ensure an obstructive grip between the two elements so that they can be moved together (Col. 3:1-13). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the protrusions of Holmqvist to form cantilevered projections as taught by Ambrose in order to form an obstructive grip between the connecting elements. In addition, such a modification would be the result of a simple substitution of one known element (straight protrusions as taught by Holmqvist) for another known element (cantilevered protrusions as taught by Ambrose) to obtain predictable results (coupling a cover to a needle cap to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
Regarding claim 42, Holmqvist in view of Ambrose discloses the device of claim 41, where said at least one snap (modified as taught by Ambrose) inflects towards a central axis because each snap is a lip that is perpendicular to the longitudinal axis. 
Regarding claim 43, Holmqvist in view of Ambrose discloses the device of claim 41, where the cover as modified in view of Ambrose comprises at least two elastic arms (34) with a distal end of each elastic arm including the at least one snap (35). Because the snaps have to move between an open configuration (to accommodate the width of the largest diameter of the cap) and a closed configuration (to form a diameter smaller than the top sill of the cap), the two arms have to deflect away from the central axis of the needle cap before returning to their closed configuration where the snaps overhang the top sill of the needle cap.
Regarding claim 44, Holmqvist in view of Ambrose discloses the device of claim 43, where each arms taught by Ambrose is defined as a surface between two slits (Ambrose; Fig. 3), where the slits extend from a distal end of the cover (Ambrose; 30).  
Regarding claim 45 and 46, Holmqvist in view of Ambrose discloses the device of claim 44 but is silent regarding the length of the slits. However, the scale of the device determines the dimensions of the device. As such, it  would have been an obvious matter of design choice to size the device to provide slits with a length of 20-60% of the total length of the elongated hollow body or with a width having a range of 0.5-1.5 mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) 
Regarding claim 47, Holmqvist in view of Ambrose discloses the device of claim 44 but is silent regarding an intermediate longitudinal slit. However, the snaps taught by Ambrose are arranged in an alternating pattern so that there are intermediate portions (see Image 2 below) with intermediate slits between each snap (35). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated these intermediate portions and slits of Ambrose as part of the simple substitution modification of Holmqvist, detailed in claim 41.
Image 2. Annotated portion of Ambrose Fig. 4

    PNG
    media_image2.png
    269
    601
    media_image2.png
    Greyscale

Regarding claim 48, Holmqvist in view of Ambrose discloses the device of claim 43, where the two elastic arms as modified in view of Ambrose encompass no more than about 40% of a circumference of said elongated hollow body (Fig. 3 – there are three arms, each roughly forming 16.7% of the circumference, so two arms form 33.3% of the circumference).  
Regarding claim 49, Holmqvist in view of Ambrose discloses the device of claim 48, where the two arms as modified in view of Ambrose are symmetrically positioned around the circumference of the elongated hollow body.  
Regarding claim 50, Holmqvist in view of Ambrose discloses the device of claim 41, where the elongated body of Holmqvist is fully capable of being pushed over a needle cap using a force of about 50 g to about 200 g.  
Regarding claim 51, Holmqvist in view of Ambrose discloses the device of claim 41, where the elongated body (12) of Holmqvist further comprises at least two guides (24) along its inner surface and oriented along a longitudinal axis of said elongated body (12), where the two guides are sized and shaped to accommodate complementary elements positioned on an outer surface of said needle cap. Examiner notes that the complementary elements of the needle cap are not positively claimed and are therefore not required by the disclosure of Holmqvist in view of Ambrose.
claim 52, Holmqvist in view of Ambrose discloses the device of claim 41, where the connector (40) of Holmqvist comprises a user handle having a protruding element (see Image 3 below – protruding rim).
Image 3. Annotated portion of Holmqvist Fig. 3

    PNG
    media_image3.png
    321
    352
    media_image3.png
    Greyscale
  
Regarding claim 80, Holmqvist discloses:
A device (10) for removing a needle cap (52; Fig. 5a), the needle cap (52) shielding a needle (50; Fig. 4) of an injector system (¶0056 – the medicament delivery device is the injector system with needle 50), said device (10) comprising: a cover (12; Fig. 2) comprising an elongated hollow body (¶0056 – the body of cover 12 holds the needle cap 52) having a distal end (Image 1) sized and shaped to at least partially envelop the needle cap (Fig. 5b; ¶0056 – the body of cover 12 holds the needle cap 52); said elongated hollow body (12) defining a proximal portion (Image 1), a distal portion (Image 1) opposite said proximal portion along a longitudinal axis (Image 1), and a substantially cylindrical passage extending therethrough from said proximal portion to said distal portion (Fig. 2), and a connector (40) configured to receive said proximal portion of said elongated hollow body (12), said connector (40) defining an annular wall (38; Fig. 3) extending along said longitudinal axis, and wherein said cover (12) extends further distally than an entirety of said connector (40) (Fig. 1).
(18; Fig. 1; ¶0051) that have surfaces that extend radially inward and distally (because the members 18 extend along the longitudinal axis), where the elongated hollow body (12) envelopes a lower portion of said needle cap (Fig. 5b). Holmqvist is silent regarding the clasps overhanging the top sill of the needle cap. Instead, the cap remover of Holmqvist removes the needle cap (52) using a frictional engagement with the snaps (18) (¶0058). However, Ambrose teaches a needle cap removal device (30; Fig. 1) that removes a needle cap (25) to expose a needle (14) of an injection device (10) which uses an obstructive clasp (34) with a lip (35) that hangs over a top sill (28) of the needle cap (25) in order to ensure the cap is properly gripped without accidentally releasing the needle cap during cap removal (Col. 3:1-13). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the elongated hollow body of Holmqvist to incorporate snaps that hang over a top sill of a needle cap in order to provide a structure that uses an obstructive engagement instead of a frictional engagement to ensure secure removal of a needle cap. In addition, such a modification would be the result of a simple substitution of one known element (a frictional engagement as taught by Holmqvist) for another known element (an obstructive engagement as taught by Ambrose) to obtain predictable results (coupling a cover to a needle cap to remove the needle cap). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
Holmqvist further discloses the cover (12) being secured to the connector (40) around the circumference of the two pieces via a ledge (34) and groove (36) connection (¶0054), located at the proximal portion of the elongated hollow body (12). Holmqvist is silent regarding this connection being in the form of multiple fasteners that define cantilever projections and can snap outward. However, Holmqvist teaches a different connection between two elements, specifically a connection between the lid piece (40), interpreted as the connector, and an outer cap (14). This second connection is in the form of a set of protrusions (44; Fig. 3) arranged at circumferentially spaced-apart positions that snap out to engage different circumferential portions of a cut-out (46; Fig. 2) of the outer cap (14) (¶0054). It would have been obvious to one of ordinary skill in the art to modify the connection between the connector and cover of Holmqvist to be in the form of multiple fasteners of the cover at circumferentially spaced-apart positions configured to snap outwards to engage different circumferential portions of the connector as KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
Holmqvist is silent regarding the fasteners (44) defining cantilevered projections. However, Ambrose teaches connecting two elements, a needle cap (25; Fig. 1) and a cap remover (30), using cantilevered projections (34; Fig. 5) to ensure an obstructive grip between the two elements so that they can be moved together (Col. 3:1-13). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the protrusions of Holmqvist to form cantilevered projections as taught by Ambrose in order to form an obstructive grip between the connecting elements. In addition, such a modification would be the result of a simple substitution of one known element (straight protrusions as taught by Holmqvist) for another known element (cantilevered protrusions as taught by Ambrose) to obtain predictable results (coupling a cover to a needle cap to remove the needle cap). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783